Citation Nr: 1621840	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increase in the ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to May 30, 2014, and 50 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to a compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from June 1993 to December 1993, and on active duty from December 1994 to August 1998 and from July 2007 to July 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 rating decisions by the Huntington, West Virginia RO.  An interim [June 2014] rating decision granted a 50 percent rating for PTSD, effective May 30, 2014.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no additional evidence was received.  

The issues of entitlement to a compensable rating for IBS and to a rating in excess of 50 percent for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the rating for his left shoulder disability; he confirmed the withdrawal on the record during his July 2015 hearing before the undersigned; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  It is reasonably shown that, throughout, the Veteran's PTSD has been manifested by symptoms productive of, at least, occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the matter of the rating for a left shoulder disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2015).

2.  A 50 percent (at least) rating is warranted for the Veteran's PTSD, throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of left shoulder claim on appeal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In June 2014, the Veteran filed a substantive appeal that perfected his appeal in the matters of increased ratings for IBS and for his left shoulder disability.  On the record during a July 2015 hearing before the undersigned, he confirmed that he was withdrawing his appeal in the matter of the rating for his left shoulder disability.  As he has withdrawn his appeal in the matter, there remains no allegation of error of fact or law for appellate consideration in the matter.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal seeking an increased rating for a left shoulder disability must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD and assigned a disability ratings and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and the Veteran and his attorney had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  During the July 2015 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of the PTSD); the Veteran's testimony reflects that he is aware of what remains needed to substantiate the claim.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2011 and May 2014; the examinations are reported in greater detail below and are adequate for the purpose of the determination made herein, the reports contain sufficient information for the determination to be made.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a rating under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).  Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  The Board notes that DSM-5 has not adopted use of the GAF scale.  However, as the Veteran's claim/appeal arose prior to the regulation revision, he is entitled to consideration of his claim under the earlier criteria, and consideration of GAF scores as pertinent evidence is not inappropriate.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).
On September 2008 VA treatment, the diagnoses included adjustment disorder not otherwise specified and depressive disorder not otherwise specified; a GAF score of 55 was assigned.  The Veteran reported that he was sleeping six to seven hours per day with Trazodone.  He reported that work was stressful for him, and he preferred solitude and isolated himself from others, but he denied avoidant behavior.  He was emotionally numb to his surroundings but denied flashbacks or intrusive thoughts about his military experiences.  He was hypervigilant with an exaggerated startle response on occasion.  He denied suicidal ideation and audiovisual hallucinations; he admitted to fleeting homicidal ideation at work but was able to control and push the thoughts out of his mind.  On mental status examination, his mood was dysphoric and anxious with congruent affect.  His speech was clear, concise and goal-directed.  His thoughts and responses were appropriate and his cognition and memory appeared intact.  His judgment and insight were good.

On October 2009 VA treatment, the diagnoses included PTSD related to Iraq service and depressive disorder not otherwise specified; a GAF score of 55 was assigned.  The Veteran denied having nightmares unless he forgot to take his Mirtazepine (which was working well).  He reported that he continued to experience PTSD symptoms; he had to leave halfway through a college football game the previous week due to his irritability and anxiety over the crowd.  He reported that he preferred solitude and was emotionally detached from his surroundings.  He denied flashbacks but experienced intrusive thoughts about Iraq.  He was avoidant and hypervigilant with an exaggerated startle response.  He denied suicidal or homicidal ideation or audiovisual hallucinations.  On mental status examination, his mood was quiet and euthymic with congruent affect.  His speech was clear, concise and goal-directed.  His thoughts and responses were appropriate; his cognition and memory appeared intact; and his judgment and insight were good.

On February 2011 VA examination, the Veteran reported that he received VA mental health treatment about every four months and was on medication; he took aripiprazole and bupropion for his PTSD symptoms.  He reported thinking about Iraq frequently; when driving, he was very careful if he saw anything on the road, and he would drive to the other side if he saw anything that reminded him of roadside bombs.  He reported having nightmares every night, with repeated dreams about an attack and recovering a body.  He reported having problems falling asleep and staying asleep, and he slept about three hours every day; he worked night shifts and had difficulty sleeping during the day.  He reported that he had woken up anxious and nervous, and his wife reported that she has to be careful waking him.  He reported feeling anxious if he watched anything related to war but he liked watching the military channel.  He reported being hypervigilant to loud noises and having anxiety and panic attacks around people; he preferred to be by himself and hated to be around people.  He reported getting depressed with decreased energy, and his mood varied; he got irritable and angry at home as well as outside the home, and he had road rage.  He was not suicidal or homicidal.  He reported that on his days off, he tried to catch up on sleep and stayed home.

On mental status examination, the Veteran's speech and language were normal and his thought processes were coherent.  His thought content contained no delusions or audiovisual hallucinations, but at times he had heard things or seen shadows when nothing was there.  He reported having anxiety and his mood varied.  His recent and remote memory were intact.  His insight and judgment were intact.  The diagnosis was PTSD and a GAF score of 60 was assigned; the examiner opined that the Veteran's symptoms were mild to moderate.

In June 2011 the Veteran was hospitalized for four days for suicidal ideation.

On July 2012 VA treatment, the diagnoses were PTSD and depressive disorder not otherwise specified, and a GAF of 45 was assigned.  The Veteran reported irritability and quick temper, and his daughter could not tell any significant decrease in his moodiness or temper with a change in medication.  He reported that he was not sleeping well, on average three to five hours per night, and his sleep remained fragmented and with nightmares.  His energy and motivation were fair.  He reported that he prefers solitude and isolates, and he dislikes crowds and tries to avoid them as much as possible.  He reported flashbacks and intrusive thoughts about Iraq, and he was emotionally detached, withdrawn, and numb to his surroundings.  He was avoidant and hypervigilant with an exaggerated startle response.  He denied suicidal or homicidal ideation or audiovisual hallucinations.  On mental status examination, his mood was euthymic with congruent affect.  His speech was clear, concise and goal-directed.  His thoughts and responses were appropriate, and his judgment and insight were fair.  Cognition and memory appeared intact.

Based on this evidence, the October 2012 rating decision granted service connection for PTSD, rated 30 percent, effective from the date following the Veteran's separation from his last period of service.

On May 30, 2014 VA examination, the diagnoses were PTSD and depressive disorder not otherwise specified.  The Veteran reported that he continued to think and dream about his service in Iraq.  He avoided crowds and would become hypervigilant with loud sounds or if someone came near him when he was sleeping.  He liked his job as a truck driver although traffic made him nervous, and he would have to stop until it cleared.  He reported having secondary depression but denied active suicidal thoughts.  He took Prozac to help his mood.  He had sleep problems and reported that the medication temazepam did not help.  He reported some short term memory problems.  He became irritable at times and had occasional panic attacks.  He was under VA treatment and had prescriptions for fluoxetine and temazepam.  Two years earlier he was hospitalized for psychiatric complaints.  He reported PTSD symptoms including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported that he was on the road for four to six weeks at a time and that he had been drinking more than before; he did not think that was a problem but reported that his medications were not helping him as much.  He reported having problems and arguments with his boss about being sent to the northeast, where there is more traffic, which he cannot handle.  On mental status examination, he was well oriented, with no delusions or hallucinations, no suicidal or homicidal thoughts, no audiovisual hallucinations, and no paranoid delusions.  He was interactive and showed intact memory, insight and judgment.  The examiner opined that the Veteran's disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that this impairment was 70 percent due to PTSD and 30 percent due to depressive disorder.  The examiner opined that the Veteran's symptoms had comparatively increased, and the current symptom severity was moderate.  The examiner opined that the Veteran's functional impairment was moderate affecting him moderately with physical and sedentary employment; he presently worked as a truck driver and liked the job because he is alone but he had problems with traffic in big cities.  The examiner opined that the symptoms affect him moderately but do not preclude substantially gainful employment.

Based on this evidence, a June 2014 rating decision increased the rating for PTSD to 50 percent, effective May 30, 2014 (the date of the VA examination).

Additional VA treatment records throughout the appeal period show symptoms for the most part similar to those found on the examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disability.

At the July 2015 Board hearing, the Veteran testified that in 2011 he was hospitalized for suicidal ideation and in November 2012 was jailed for assault.  He testified that the severity of his PTSD symptoms has been consistent at least since 2011 and is getting worse.  He testified that he works full time as an interstate truck driver and has to interact with people at least twice a day (when loading and unloading).  He did not like to interact with his boss who "pushes buttons"; they have had a lot of shouting matches.  He testified that if he is sent to an area with a lot of traffic, he shuts down, gets nervous, and feels like everybody is staring at him.  He testified that he often has to pull over while driving to calm down, which causes him to be late most days.  He testified that he sometimes has to stop himself from grabbing hold of his daughter if she startles or wakes him.  He testified that he has suicidal thoughts daily, and has anxiety or depression all the time.  He testified that he tries to distance himself from situations in which he would lose his temper and get violent, and he tries to control himself.  He testified that at the time of the May 2014 VA examination, he was taking Prozac which kept him calm but also made him feel like a zombie and caused him to gain weight, so he stopped taking it.  He no longer took any medication because the side effects of the medications he had tried outweighed their benefits, and any stronger medications would impact his job as a trucker; he had not received VA mental health treatment since 2014.  He testified that his symptoms have increased since the May 2014 examination.

The Board finds that throughout the Veteran and VA examiners and treatment providers have reported PTSD symptoms that reflect occupational and social impairment with reduced reliability and productivity.  The symptoms have included flattened affect; impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran has not displayed panic attacks occurring more than once a week; circumstantial, circumlocutory or stereotyped speech; or difficulty in understanding complex commands, display of each symptom listed is not necessary to establish entitlement to a higher rating.  Although the February 2011 VA examiner assigned a GAF score of 60, reflecting moderate severity, the Veteran reported severity of symptoms similar to that on May 2014 examination and in his July 2015 hearing testimony (which the examiner did not reject).  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with the reports by his treating mental health personnel and the VA examiners.  Progress notes in the record reflect a level of functioning consistent with that shown by the evidence outlined.  As the functional impairment due to PTSD described meets (or at least approximates) the schedular criteria for a 50 percent rating under the General Formula (and appears to have been consistent throughout), the Board finds that such rating (at least) is warranted throughout.  38 C.F.R. § 4.7.

In summary, it is reasonably shown that symptoms of the Veteran's PTSD have produced occupational and social impairment with reduced reliability and productivity throughout the appeal period, and the evidence supports the award of a 50 percent rating for PTSD throughout.  [The Board acknowledges that generally "piecemeal" adjudication of a claim is to be avoided.  However, given the given the circumstances (and the delay inherent in a remand such as follows below) it would be a disservice to the Veteran to defer an award of benefits that may be made based on the evidence already in the record pending all development necessary to adjudicate his entitlement to a still higher rating; accordingly, the Board finds that the partial award is the proper course of action at this time.]  The matter of entitlement to a rating in excess of 50 percent is being remanded for the further development ordered below.


ORDER

The appeal seeking an increased rating for a left shoulder disability is dismissed.

A 50 percent (at least) rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards (and the further action ordered below).


REMAND

What remains for consideration  regarding the rating for PTSD is whether a rating in excess of 50 percent may be warranted.  A 70 percent schedular rating for PTSD requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and a 100 percent rating is warranted for PTSD when there is total occupational and social impairment. 

The Veteran contends that his PTSD has worsened since the most recent [May 2014] VA examination, and his July 2015 testimony tends to support this contention.  He also contends that his service connected IBS has increased in severity since the most recent [May 2014] VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current ratings do not reflect his current symptoms and related impairment of these service connected disabilities.  Examinations to assess the current severity of the disabilities are necessary.

A review of the record found that the most recent VA treatment records in the file are from December 2014.  Updated records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for the disabilities remaining at issue.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his IBS.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms of, and impairment due to, the IBS in detail.  The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence or each symptom listed in the criteria for ratings above 50 percent, as well as any symptoms of similar gravity found that are not listed in the rating criteria, and should comment on the impact that the symptoms have on occupational and social functioning..  

The examiner must include rationale with all opinions.

4.  Thereafter, the AOJ should review the record and readjudicate the remaining claims.  If either is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


